Citation Nr: 0835259	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability on a secondary basis.

2.  Entitlement to service connection for a back disability 
on a secondary basis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board also notes that the veteran was provided a 
Statement of the Case in February 2005 on the issues of 
entitlement to service connection for an inadequate 
personality and entitlement to a rating in excess of 50 
percent for internal derangement of the left knee.  In the 
substantive appeal submitted in response to the Statement of 
the Case, the veteran limited his appeal to the issues 
appearing on the title page of this decision.  The Board will 
limit its consideration accordingly.

The record reflects that the veteran has been diagnosed with 
various acquired psychiatric disorders, but the RO has never 
adjudicated whether he is entitled to service connection for 
any psychiatric disorder other than an inadequate personality 
disorder.  Therefore, the issue of entitlement to service 
connection for an acquired psychiatric disability is referred 
to the RO for appropriate action.


REMAND

The veteran was denied entitlement to service connection for 
a right knee disability, to include on a secondary basis, in 
an unappealed rating decision dated in November 1989.  In a 
September 2001 rating decision, entitlement to service 
connection for a back disability and reopening of the claim 
for service connection for right knee disability were denied.  
In December 2001, the veteran filed a notice of disagreement 
with these denials; however, the RO failed to provide him 
with a Statement of the Case in response to this notice of 
disagreement.  

In view of the veteran's timely notice of disagreement with 
the initial denial of his claim for service connection for 
back disability, the Board will address the back claim on a 
de novo basis.  The Board also notes that subsequent to the 
denial of service connection for right knee disability in 
November 1989, the U. S. Court of Appeals for Veterans Claims 
held that additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  In light of this significant change in the 
law governing secondary service connection, the Board will 
also address the veteran's right knee claim on a de novo 
basis.  See Spencer v. Brown, 17 F. 3d 368 (Fed. Cir. 1994).

The record reflects that the veteran has an antalgic gait 
due, at least in part, to his service-connected left knee 
disability.  He claims that service connection is warranted 
for his right knee disability and back disability because 
they are secondary to his service-connected left knee 
disability.  A VA physician has provided a May 2005 statement 
indicating that the veteran's low back pain could be due to 
severe valgus deformity of the veteran's knees.  The 
physician did not provide an assessment of the likelihood of 
such a relationship, nor did he address whether the veteran's 
right knee disability is related to his service-connected 
left knee disability.  

In light of these circumstances, the Board has determined 
that further development of the record is warranted before 
the Board decides the veteran's service connection claims.  
In addition, the Board will defer its decision on the TDIU 
claim until the service connection issues have been resolved.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any indicated record development.  

2.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present disorders of the veteran's back 
and right knee.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
appellant's back and right knee as to 
whether there is a 50 percent or better 
probability that the disorder was caused 
or chronically worsened by the veteran's 
service-connected left knee disability.  
The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



